                                                                                 E-FILED
                                                    Thursday, 07 March, 2019 11:12:31 AM
                                                            Clerk, U.S. District Court, ILCD

                   IN THE UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF ILLINOIS

MICHAEL HUGHES, et al.,                )
                                       )
     Plaintiffs,                       )
                                       )
     v.                                )      15-CV-3114
                                       )
JACQUELINE MITCHELL,                   )
    et al.,                            )
                                       )
     Defendants.                       )

                                   OPINION

SUE E. MYERSCOUGH, U.S. DISTRICT JUDGE.

     Plaintiffs, all detainees in the Rushville Treatment and

Detention Center, pursue claims for lack of adequate dental care.

There are nine Plaintiffs, five of whom were consolidated into this

case from case number 15-cv-3127.

     There are also separate claims by Plaintiff Hughes regarding

retaliation, indifference to Plaintiff Hughes’ mental disorder, and the

violation of Plaintiff Hughes’ right to petition for redress of

grievances. These claims originally proceeded in a separate case,

15-cv-3151, and were then consolidated into this case.

     Before the Court are summary judgment motions by all the

Defendants except for Defendant Mitchell (a dentist) and Defendant
                              Page 1 of 14
Wexford (Mitchell’s employer). Summary judgment on the dental

claims is denied for the reasons explained below. Summary

judgment on Plaintiff Hughes’ separate claims is granted except as

to Plaintiff’s retaliation claim, which will be severed and proceed in a

separate case.

                            Dental Claims

     Plaintiffs maintain that they all suffered serious dental

problems or pain as a result of the understaffing of dental service

providers at Rushville. They argue that, “[b]ased on the evidence

contained within the record, a jury could find that Defendants made

the decision to ignore the understaffing and deficient operation of

the dental department at Rushville TDF, with purposeful, knowing,

or reckless disregard of the consequences.” (d/e 109, p. 32.)

     Defendants Scott (Rushville’s Director), Bednarz (Rushville’s

former Medical Director), and Walker (Rushville’s former Director of

Nursing) move for summary judgment.

     Defendants Scott and Bednarz argue that no evidence supports

the conclusion that they knew of systemic understaffing and

deficiencies in the provision of dental care. However, they provide

no affidavits of their own. An inference arises from their positions
                             Page 2 of 14
that they, along with anyone else working at Rushville, would have

been aware of serious understaffing and systemic problems with the

provision of adequate dental care. Defendant Dr. Mitchell, the only

dentist, was purportedly working 20 hours a week to provide

services for nearly 600 residents, cramming that time into

unreasonably long hours, performing dental work at 1:00 a.m. 1

(Pegues Dep. 8; Rogers Dep. 59.) According to Plaintiffs, Dr.

Mitchell, either through incompetence or the sheer inability to meet

the volume of the need, extracted teeth that could have been saved,

sometimes without taking x-rays, extracted the wrong teeth, and

cracked teeth during procedures. (Pegues Dep. 8 (“I had teeth

pulled out of my head that was not really bad.”); Paige Dep. 28-30,

34, 39)(pulled one tooth unnecessarily and pulled wrong teeth

without taking x-rays); Hughes Dep. 13-15 (tried to pull two teeth

that were fine). Several Plaintiffs testified that they were afraid to go

back to Dr. Mitchell after these experiences and have refused to do

so. (Swanson Dep. 27-28)(frightened to agree to treatment by Dr.

Mitchell because Dr. Mitchell had purportedly cracked a tooth while



1   Dr. Mitchell’s hours were increased to 40 hours per week in August 2017. (d/e 110, p. 12.)
                                         Page 3 of 14
trying to fill the tooth, making the tooth hurt more.) Some simply

gave up requesting dental care because the wait was so long as to be

futile. (Steward Dep. 31.) Further, Plaintiff Hughes purportedly

spoke directly to Defendant Bednarz about the problem as well as

sending a grievance directly to Defendant Scott. (Hughes Dep. 19,

88, 89.) A reasonable inference arises that there was an obviously

serious problem of which Defendants Bednarz and Scott had to have

been aware.

     Therefore, Defendants Bednarz and Scott have not met their

burden on summary judgment. Defendants do make some good

points about the lack of damages as to Plaintiffs, but a reasonable

inference arises that Plaintiffs did suffer some harm as a result of

deficient dental care and systemic understaffing. The amount of

harm suffered is for the jury to decide.

     Defendants Bednarz and Scott are also not entitled to qualified

immunity. They do not dispute Plaintiff’s contention that the dental

services at Rushville were woefully inadequate or that Defendants

knew about this, could have taken action, and failed to do so.

Defendants’ argument is focused on the lack of personal

responsibility and respondeat superior liability. The Court has
                             Page 4 of 14
rejected the personal responsibility argument, and Plaintiffs do not

seek to hold Defendants liable on the basis of respondeat superior.

     Defendant Walker also moves for summary judgment. She is a

registered nurse who worked as the Director of Nursing during the

relevant time. Plaintiffs’ claim against Walker is based on Walker’s

alleged “failure to take any action about the insufficient dental

staffing and procedures for obtaining dental care at Rushville TDF.”

(d/e 110, p. 10.)

     Defendant Walker focuses on her lack of personal

responsibility in processing requests for dental care and her lack of

authority over the contractual hours provided by Wexford employees

to Rushville.

     Plaintiffs assert that Defendant Walker knew about the

understaffing and knew that some requests for dental care were not

being answered. Plaintiffs also assert that Defendant Walker was

Dr. Mitchell’s direct supervisor and knew that Dr. Mitchell was

unable to meet the residents’ dental needs. Defendant Walker

testified that she supervised Dr. Mitchell “somewhat,” in that “[i]f

there is something that needs to be discussed with her, then I will

discuss it with her. For the most part, I try to let my regional
                             Page 5 of 14
manager supervisor her. If there is an issue at the facility, then I

will discuss it with her, as well . . . .” (Walker Dep. 12-13.)

     A reasonable inference arises on the evidence offered by

Plaintiffs that Defendant Walker knew about the staffing shortage

and knew that residents’ dental needs were not being met. An

inference also arises that Defendant Walker knew that some

residents complained that they were not receiving responses to their

requests for dental care. There is no dispute that Defendant Walker

could not increase the contractual hours provided by Wexford, but

arguably she could have notified someone with that authority that

the hours needed to be increased. She could have talked to Dr.

Mitchell about Dr. Mitchell’s spreading herself too thin over her

private practice, work for prisons, and work for Rushville. (Dr.

Mitchell’s Dep. 34-36.) Expecting to be able to provide competent

dental services at 1:00 or 2:00 a.m. is arguably an unrealistic

expectation. Defendant Walker also could have looked into whether

the dental requests were arriving at their destination and whether

they were being processed properly. Additionally, the Court is

confused about where the nurses’ duties stop because Dr. Mitchell

filed an affidavit in Smego v. Adams, 08-cv-3142, stating that the
                              Page 6 of 14
nurses prepare a list of patients for Dr. Mitchell to see. Smego v.

Adams, 18-cv-3142, Mitchell Aff. d/e 117-3, ¶ 5. Summary

judgment is denied for Defendant Walker.

                 Plaintiff Hughes’ Separate Claims

     In May 2015, Plaintiff filed a lawsuit against Defendants

Hougas, Scott, and Simpson. Hughes v. Scott, 15-cv-3151 (C.D.

Ill.). Plaintiff alleged that his grievances were not being answered

and acknowledged. Further, Defendant Scott forwarded to

Defendant Simpson a letter Plaintiff had sent to Scott complaining

about Simpson’s failure to answer Plaintiff’s grievances. After

Simpson received the letter, Plaintiff was summoned to a room

where Defendants Simpson and Hougas asked Plaintiff why he filed

grievances and lawsuits, told Plaintiff he was “ignorant” and “stupid”

for filing grievances and lawsuits, and told Plaintiff his life would

improve if he filed fewer grievances and lawsuits. (Merit Review

Order in 15-cv-3151.)

     This Court dismissed case 15-cv-3151 for failure to state a

claim, reasoning that no constitutional right exists to a grievance

procedure and that the name-calling and vague threats made by



                              Page 7 of 14
Defendants Hougas and Simpson were not sufficiently adverse to

give rise to a constitutional claim.

     The Seventh Circuit reversed this Court’s dismissal, finding

that Plaintiff Hughes stated a First Amendment retaliation claim:

     Hughes alleges that after he filed the grievances Simpson
     summoned him to a meeting with herself and Hougas
     and at the meeting yelled at him and told him that he
     was “ignorant” and “stupid” and a “moron” and that his
     life at Rushville would go better if he stopped
     complaining (a statement that could well be thought a
     threat). His grievances were never answered, and
     whenever Hougas crossed paths with Hughes she called
     him “ignorant.”

      . . . We are mindful that for retaliation for filing petitions
     to be actionable, the means of retaliation must be
     sufficiently clear and emphatic to deter a person of
     “ordinary firmness” from submitting such petitions in
     the future. . . .(citations omitted). DeWalt v. Carter, 224
     F.3d 607, 612 (7th Cir.2000), suggests that “simple
     verbal harassment” of a prisoner does not suffice, and
     Antoine v. Uchtman, 275 Fed.Appx. 539, 541 (7th
     Cir.2008), that even threats may not suffice. But the
     abuse to which Hughes was subjected by the defendants
     and the warning that his life would be better if he
     stopped filing grievances went beyond simple verbal
     harassment.


Hughes v. Scott, 816 F.3d 955, 956 (7th Cir. 2016). The Seventh

Circuit also stated that Plaintiff Hughes might not be a person of

“ordinary firmness” given the reason for his detention. The Seventh

                              Page 8 of 14
Circuit found that the fact the Plaintiff Hughes had continued to

engage in some First Amendment protected activity was not

dispositive. Id. The case was remanded for this Court to “make

sense of the conduct of the defendants and their institution, and to

determine whether they are in fact improperly impeding the

plaintiff’s constitutional right to petition for redress of grievances.”

Id.

      On remand, this Court defined the claims proceeding as

constitutional claims for retaliation, hindrance of Plaintiff's right to

petition for redress of grievances, and deliberate indifference to

Plaintiff's mental disorder. (15-cv-3151, 4/8/16 text order.)

Defendants Scott, Simpson, and Hougas now move for summary

judgment on these claims.

      As to the retaliation claim, summary judgment must be denied

based on the Seventh Circuit’s reversal. Plaintiff offers no evidence

that he is not a person of ordinary firmness, but the Seventh Circuit

already found that the purported conduct of Defendants Simpson

and Hougas was sufficiently adverse to deter a person of ordinary

firmness from pursuing protected First Amendment activities. That

Plaintiff was in fact not deterred is not dispositive. The purported
                              Page 9 of 14
retaliation includes the name-calling, threats, and refusal to process

Plaintiff’s grievances.

     Defendant Scott asserts that the evidence does not support a

retaliation claim against him because all he did was refer Plaintiff’s

letter complaining about Simpson to Simpson to handle. Defendant

Scott can certainly delegate the handling of the letter, but why to the

person about whom the letter complains? A grievance against an

individual normally would not be handled by that individual in order

to avoid what purportedly happened here. In any event, Defendant

Scott does not submit an affidavit explaining the reason for

delegating the handling of the letter to Simpson. Summary

judgment is not appropriate without affidavits from the moving

parties, nor is qualified immunity.

     The Court does agree that Plaintiff has no evidence to support

a petition for redress claim or a claim for indifference to his serious

mental disorder. These claims are based on the same allegations as

Plaintiff’s retaliation claim. Plaintiff does not dispute that he was

never prevented from filing grievances. Nor does he have evidence

that Defendants’ conduct amounted to indifference to his mental

disorder.
                             Page 10 of 14
IT IS ORDERED:

     1.     The motion for leave to file excess pages is granted.

(d/e 99.)

     2.     The motion for summary judgment by Defendants

Bednarz, Hougas, and Scott is granted in part and denied in

part. (d/e 100.) Summary judgment is denied to Defendants

Bednarz and Scott on Plaintiff’s dental claims. Summary

judgment is denied to Defendants Hougas and Scott on Plaintiff

Hughes’ retaliation claim. Summary judgment is granted to

Defendant Hougas and Scott on Plaintiff’s petition claim and

claim for indifference to Plaintiff’s mental disorder.

     3.     Defendant Walker’s motion for an extension to file a

summary judgment motion is granted. (d/e 105.)

     4.     Defendant Walker’s motion for leave to file a late

reply is granted over Plaintiffs’ objection. (d/e 123.)

     5.     Defendant Walker’s motion for summary judgment is

denied. (d/e 107.)

     6.     The motion for summary judgment by Defendant

Simpson is granted in part and denied in part. (d/e 102.)

Summary judgment is denied to Defendant Simpson on
                        Page 11 of 14
Plaintiff Hughes’ retaliation claim. Summary judgment is

granted to Defendant Simpson on Plaintiff Hughes’ petition

claim and claim for indifference to his mental disorder.

     7.     The motion to bifurcate is granted. (d/e 98.) Plaintiff

Hughes’ retaliation claims against Defendants Simpson,

Hougas, and Scott are severed into a new case.

     8.     The Doe defendants are dismissed without prejudice

because they have not been identified.

     9.     The motion for sanctions against Defendant Hughes

is denied. (d/e 112.) Defendants may seek to impeach

Defendant Hughes with his purported inconsistent statements

at trial, but those inconsistencies do not arise to sanctionable

behavior.

     10. The clerk is directed to open a new case with

Michael Hughes as the Plaintiff and Sandra Simpson, Sally

Hougas, and Gregg Scott as Defendants. The clerk is directed

to file this order in the new case. Attorney Pliura will be listed

as counsel for Plaintiff Hughes in the severed case, subject to a

motion to withdraw by Mr. Pliura. This case proceeds on the



                        Page 12 of 14
dental claims against Defendants Mitchell, Wexford, Scott,

Bednarz, and Walker.

     11. The clerk is directed to terminate Defendants

Simpson and Hougas from this case.

     12. The clerk is directed to terminate the Doe

defendants.

     13. The final pretrial conference in this case is set for

June 21, 2019, at 10:00 a.m. Plaintiffs and their counsel will

appear by video conference. Defense counsel will appear in

person.

     14. The jury trial in this case will begin Tuesday, July

16, 2019, at 9:00 a.m. Magistrate Judge Schanzle-Haskins will

pick the jury, with the consent of the parties, on Monday, July

15, 2019 at 1:30 p.m.

     15. The Court will send out proposed jury instructions

for discussion at the final pretrial conference. By June 13,

2019, the parties shall file: 1) an agreed proposed final pretrial

order in substantially the same form as the sample attached as

Appendix 2-1 to the Central District of Illinois Local Rules

(www.ilcd.uscourts.gov); 2) alternate or additional proposed
                        Page 13 of 14
jury instructions (not duplicative of the Court's); 3) motions in

limine (to be orally argued at the final pretrial conference); and

4) proposed voir dire questions that are additional to the

Court's standard voir dire (set forth on the District's website

under Orders and Rules by Judge).

     16. The clerk is directed to issue a video writ for the final

pretrial conference.

ENTER: 03/07/2019

FOR THE COURT:



                               s/Sue E. Myerscough
                               SUE E. MYERSCOUGH
                           UNITED STATES DISTRICT JUDGE




                       Page 14 of 14
